internal_revenue_service number release date index number --------------- ------------------------ -------------------------------------- ------------------------------- -------------------------------- department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b03 - plr-107072-06 date date ------------ ---------------------------- ----------------------------- ----------------------------------------- ------------------------------------------ legend trust -------------------------------------------------------------------- company a company b state x accounting firm year date date date dear --------------- requesting under sec_301_9100-1 of the procedure and administration regulations that an election under sec_856 of the internal_revenue_code to treat trust as a real_estate_investment_trust reit be considered as timely filed this responds to a letter dated date submitted on behalf of trust -------------------------- ---------------------- ------------------ ------- plr-107072-06 facts trust a state x corporation was formed on date to acquire directly or indirectly properties to be leased on a long-term basis to tenants trust commenced operations in year trust represents that at all times it both has intended to elect reit status and has operated in a manner intended to qualify as a reit pursuant to sec_856 of the code trust retained company a as a general advisor to provide management acquisition advisory and administrative services company a in turn engaged company b to provide tax services company b employs all of the employees that perform the day-to-day financial legal and accounting operations of trust company b computed trust's taxable_income for the tax_year ending date and was responsible for preparing and filing the federal and state_income_tax forms required to be filed on behalf of trust in this capacity company b was responsible for preparing and filing federal form_7004 application_for automatic_extension of time to file corporate_income_tax return company b however inadvertently failed to time file a form_7004 on behalf of trust accounting firm was engaged by company b on behalf of trust to prepare the form 1120-reit for the tax_year ending date during the tax_return preparation process accounting firm requested a copy of the form_7004 and discovered that there was no record of trust having filed the federal form_7004 accounting firm accelerated its preparation of trust’s tax_return consequently trust filed its initial form 1120-reit for the tax_year ending date on date on trust’s return trust elected reit status under sec_856 of the code however because trust had not timely filed a form_7004 trust’s form 1120-reit was not timely filed consequently trust submitted a request for a private_letter_ruling under sec_301_9100-1 of the regulations requesting that the election of reit status trust made on its form 1120-reit that was filed date for the tax_year ending date be considered as timely made trust makes the following additional representations the request for relief was filed by trust before the failure to make the regulatory election was discovered by the service granting the relief will not result in trust having a lower tax_liability in the aggregate for all years to which the regulatory election applies than trust would have had if the election had been timely made taking into account the time_value_of_money trust did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the plr-107072-06 time trust requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences trust did not choose to not file the election law and analysis sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information submitted and representations made we conclude that trust has satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to be treated as a reit beginning with the tax_year ending date accordingly the election of reit status trust made on its form 1120-reit that was filed date for the tax_year ending date will be considered as timely made this ruling is limited to the timeliness of the election of reit status trust made on its form 1120-reit for the tax_year ending date this ruling’s application is limited to the facts representations code sections and regulations cited herein except as plr-107072-06 expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether trust qualifies as a reit under subchapter_m of the code moreover no opinion is expressed with regard to whether the tax_liability of trust the ruling contained in this letter is based upon information and representations and is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the code provides that it may not be used or cited as precedent letter is being sent to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this sincerely alice m bennett chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes cc
